Lumpkin, Justice.
These three cases involve the same questions. The facts are stated by the reporter.
1. The obvious meaning of the phrase “ doing a cold storage business” is, carrying on the business of storing commodities in a cool place, for hire or reward. It would certainly not be contended that one who, for his own comfort or convenience, kept fruits, meats, or other perishable goods, in a refrigerator, box, or room cooled artificially, would be carrying on a cold storage business. It would make no difference in principle if a person engaged in the sale of such articles kept them, for the purpose of preservation until sold, in such a room or other place. The real business thus conducted would be that of a dealer in such commodities, and the method em*18ployed for storing and preserving them would be a mere incident to that business. The business of storing for hire the goods of other people is of an entirely distinct character. The difference between the two classes of business indicated is very plain; and the proposition that a dealer in goods of any kind, who merely uses a cold storage receptacle for preserving his wares until sold, is not engaged in carrying on a cold storage business, is so manifestly beyond contention that, to our minds, it does not admit of elaboration or discussion; and it is entirely immaterial what may be the size of the receptacle, room or other place in which the goods are stored. We therefore are fully satisfied that the defendants in error were not .liable to the tax imposed by the clause quoted, in the 1st head-note, from the general tax act passed in 1890, it appearing beyond dispute from the evidence that these parties used the cold storage process for no other purpose than to preserve their own commodities, and that they did not receive or store, for hire or otherwise, any goods whatever for other persons.
2. While the opinion of a member of the legislature which passed an act, or that of the comptroller-general, as to its meaning and purpose, might possibly often be valuable and instructive in construing the act and arriving at the legislative intent, it cannot be seriously contended that courts can properly resort to sources of this kind in ascertaining the legislative will as expressed in a statute. These gentlemen might differ as to what an act did mean, which would only increase, rather than relieve, any difficulty a court might have in construing the law. But aside from this, which is only thrown out as a suggestion in passing, this method of arriving at the meaning of a public statute,- cannot, after careful reflection, receive the sanction of any fair mind.
*19The motion for a new trial complains of various rulings made by the court in rejecting and in admitting evidence. It is unnecessary to state or discuss them more in detail, as they could have had no effect whatsoever upon the proper determination of the cases now under review. The correct result was undoubtedly reached, and it is therefore immaterial whether, in the rulings referred to, the court did or did not err.
3. In view of the construction this court has placed upon the clause of the general tax act in question, the tax-collector had no legal authority to issue the executions against the defendants in error, or have the same levied by the sheriff, and thus compel the payment of the taxes to which he supposed they were liable. What he did, and caused the sheriff' to do, was entirely unlawful; and his conduct as to these defendants was therefore that of a mere wrong-doer or trespasser. Accordingly, he is personally liable to them, not only for the money collected'by the sheriff' as taxes on these void executions, but also for the costs of collection which that officer exacted. A tax-collector has no authority, colore officii, to deprive any citizen of his money or his property unless expressly so authorized to do by law; and he will not be protected, though apparently proceeding under the forms of law, when there is no law to authorize or justify his action.
The verdicts and judgments rendered in the cases before us are valid and binding upon Stewart individually. The words “ as tax-collector ” following his name neither vitiate these verdicts and judgments, nor render them applicable to the defendant only in his official capacity. These words are merely descriptive of the person, and otherwise they have no legal effect whatever.

Judgment affirmed.